Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery of the electric vehicle" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of elastic support assemblies" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites ”…the number of the elastic support assemblies is four, and two of the elastic support assemblies are front elastic support assemblies…and the other two elastic support assemblies are rear elastic support component…a height of the front elastic supporting assembly is lower than one of the rear elastic supporting assembly…”. It is unclear as to specifically which front elastic support assembly applicant it referring. Proper action is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojima et al. (EP 2540585).
Regarding Claims 1 and 14, Ojima discloses a battery replacing device 10 having a mounting platform 7 for performing replacing a battery of an electric vehicle 1 (Par. 0032), the mounting platform 7 comprises: a mounting board 26; an elastic supporting assembly 5, 27 which is disposed on the mounting board 26; the elastic supporting assembly 5, 27 supports a battery (not shown) thereon, and is configured to adjust an inclination of the battery relative to the mounting board 26 such that the battery is matched with a chassis of the electric vehicle 1 (Pars. 0034, 0035, 0039, 0048-0053, Figs. 1-5).
Regarding Claim 2, Ojima discloses the mounting platform 7 comprises: a tray 3 supported on the elastic supporting assembly 5, 27; the tray 3a is used to carry the battery (not shown) (Par. 0038, Fig. 4A); the elastic supporting assembly 5, 27 is used to adjust the inclination of the tray 3a relative to the mounting board 26 such that the tray 3a is matched with the chassis of the electric vehicle 1 (Pars. 0048-0053, Figs. 1-5).
Regarding Claim 13, Ojima discloses the mounting platform 7 has four elastic support assemblies 5, 27 (See figures 4A and 4B), and two of the elastic support assemblies are front elastic support assemblies 5, 27a, 27e, 27c, 27g for corresponding to a front direction of the electric vehicle 1, and the other two elastic support assemblies are rear elastic support components 5, 27b, 27f, 27d, 27h for corresponding to a rear direction of the electric vehicle 1 (See figs. 1, 2, 4A, 4B); a height of one of the front elastic supporting assemblies is lower than one of the rear elastic supporting assemblies, and the difference in height between said front elastic supporting assembly and said rear elastic supporting assembly is adapted to fit the chassis of the electric vehicle 1 (Pars. 0051-0052, Figs. 4A and 4B). Note: Ojima discloses the rods 27a-27d of the elastic supporting assemblies may be lifted to any desired height within a range of a maximum height H (Par. 0052), inherently the height of one of the front elastic supporting assemblies may be configured to be lower in height than one of the rear elastic supporting assemblies to provide a difference in height between the front elastic supporting assembly and the rear elastic supporting assembly that is adapted to fit the chassis of the electric vehicle.
Claim Objections
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/             Primary Examiner, Art Unit 3726